Case 2:18-cv-02717-JGB-PVC Document 68 Filed 09/30/20 Pagelof1 Page ID #:361

aA & Ww WN

oO Oo IN D

10
11
12
13
14

16
17
18
19
20
21
22
23
24

26
27
28

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

ERIC GEE, Case No.

Plaintiff,
V.
NICHOLAS GALLARDO, et al.,

Defendants.

 

 

 

CV 18-2717 JGB (PVC)

JUDGMENT

Pursuant to the Court’s Order Accepting Findings, Conclusions and

Recommendations of United States Magistrate Judge,

IT IS HEREBY ADJUDGED that the above-captioned action is dismissed with

prejudice.

Dated: September 30, 2020 Ht |
F —

JESUS q

 

UNITEL

. BERNAL
TATES DISTRICT JUDGE

 
